DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed December 22, 2020, in which claims 1-2 have been amended.
Response to Arguments
Applicant’s arguments, see Section II, filed December 22, 2020, with respect to specification objections have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 
Applicant’s arguments, see Sections II, filed December 22, 2020, with respect to objections to claims 1-2 have been fully considered and are persuasive.  The objections of claims 1-2 have been withdrawn.
Further, applicant’s arguments, see Section V, filed December 22, 2020, with respect to 35 U.S.C. 112 rejections of claims 1-2 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1-2 have been withdrawn.

Regarding 35 U.S.C. 102, the applicant argues that:
“Claim 1 does “not perform the avoidance support control [deceleration] if the reentry intention is detected”. That is, claim 1 inhibits the execution of the avoidance assistance control (i.e., to prevent unnecessary avoidance assistance from being executed) when the driver's operation is appropriate. Thus, Hatano and claim 1 operate in exactly the opposite manner.”

	The Examiner respectfully disagrees because Hatano discloses a restraint control unit that restrains a handover control based on the degree of the occupant displaying re-entry intention (for only restrains when the operation force does not exceed the upper limit threshold (see Hatano [0080]). If the occupant operates the devices to a degree that exceeds the upper limit threshold to exhibit a re-entry intention, the restraint control unit does not perform and the handover switch and intended re-entry are allowed.

The applicant further argues that:
“… Hatano does not disclose deceleration control to avoid collision. Therefore, Hatano fails to “perform an avoidance support control for avoiding a collision between a host vehicle and an object that exists around the host vehicle, wherein the avoidance support control is deceleration of the host vehicle” according to claim 1. For at least the foregoing reasons, Hatano does not disclose each and every feature of claim 1, and thus the rejection of claim 1 should be withdrawn, and claim 1 is patentable.”

The Examiner respectfully traverses this argument as follows:
Hatano teaches in paragraph [0066], “In addition, when the deceleration mode is selected as the traveling mode by the action plan generating unit 116 (including the case where the preceding vehicle decelerates when the follow mode is carried out), the path generating unit 118 generates a path by setting the interval between the expected target locations K that are to be reached earlier to be larger and by setting the interval between the expected target locations K that are to be reached later to be smaller as illustrated in FIG. 5B. In such a case, the preceding vehicle; a point such as a merging point, a branching point, or a target point; or an obstacle may be set as an object OB. Since a distance between the current location of the vehicle M at the corresponding time point and an expected target location K that is to be reached by the vehicle M later gradually decreases, the drive control unit 120 (described later) decelerates the vehicle M." The disclosure of Hatano expressly teaches the deceleration of the host vehicle to avoid the oncoming obstacle as the distance between the host vehicle and an object gradually decreases. Also see Hatano Figure 5B, shown below.


Hatano Figure 5B depicts the action plan when deceleration mode is activated.

    PNG
    media_image1.png
    485
    313
    media_image1.png
    Greyscale



Accordingly, the prior art rejection is maintained. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano (U.S. Patent Application Publication No. 20170240186):

Regarding Claim 1, Hatano teaches a vehicle control apparatus comprising: 
a controller including one or more processing circuits configured to: perform an avoidance support control for avoiding a collision between a host vehicle and an object that exists around the host vehicle, wherein the avoidance support control is deceleration of the host vehicle.
See Hatano [0051], “Some or all of the units of the automated driving control unit 110, the drive control unit 120, and the switching control unit 130 are implemented as a result of a processor, such as a CPU (Central Processing Unit), executing a program.”
 See Hatano [0062], “When performing a lane keeping event, the action plan generating unit 116 selects a traveling mode from among a constant-speed mode, a follow mode, a deceleration mode, a curve mode, and an obstacle avoiding mode…The action plan generating unit 116 selects the deceleration mode as the traveling mode when deceleration of the preceding vehicle is recognized by the outside recognizing unit 114…The action plan generating unit 116 selects the obstacle avoiding mode as the traveling mode when an obstacle is recognized in front of the vehicle M by the outside recognizing unit 114.”
See Hatano [0066], “ In addition, when the deceleration mode is selected as the traveling mode by the action plan generating unit 116 (including the case where the preceding vehicle decelerates when the follow mode is carried out), the path generating unit 118 generates a path by setting the interval between the expected target locations K that are to be reached earlier to be larger and by setting the interval between the expected target locations K that are to be reached later to be smaller as illustrated in FIG. 5B. In such a case, the preceding vehicle; a point such as a merging point, a branching point, or a target point; or an obstacle may be set as an object OB. Since a distance between the current location of the vehicle M at the corresponding time point and an expected target location K that is to be reached by the vehicle M later gradually decreases, the drive control unit 120 (described later) decelerates the vehicle M.”

See Hatano Figure 5B for deceleration mode (shown below)

    PNG
    media_image1.png
    485
    313
    media_image1.png
    Greyscale

a determinator configured to determine, while the host vehicle is passing a front object that exists on a first driving lane, (i) whether or not a distance between a first part of the host vehicle and a second part of the front object is less than or equal to a predetermined distance threshold value, or (ii) whether or not a time required for the first part of the host vehicle to reach a position corresponding to the second part of the front object is less than or equal to a predetermined time threshold value
See Hatano paragraph [0070], “For example, the path generating unit 118 determines that it is possible to perform lane changing if there is a space where no nearby vehicle is present in a restrained area RA set on the adjacent lane and time-to-collision TTC for the vehicle M and the front reference vehicle mB and time-to-collision TTC for the vehicle M and the rear reference vehicle mC are larger than respective thresholds…At that time, a timing at which the target position range TA that satisfies lane changing conditions becomes settable may be waited for, or the target position range TA may be set to be in front of the front reference vehicle mB or behind the rear reference vehicle mC and speed control may be performed so that the vehicle M is located side by side with the target position range TA.”
See Hatano [0072], “The time-to-collision TTC(B) is derived by dividing the distance between the extending line FM and the front reference vehicle mB by the relative speed between the vehicle M and the front reference vehicle mB. The time-to-collision TTC(C) is derived by dividing the distance between the extending line RM and the rear reference vehicle mC by the relative speed between the vehicle M and the rear reference vehicle mC, The path generating unit 118 determines that it is possible to perform lane changing if the time-to-collision TTC(B) is larger than a threshold Th(B) and the time-to-collision TTC(C) is larger than a threshold Th(C). The thresholds Th(B) and Th(C) may be the same value or different values.”
a detector configured to detect a re-entry intention of a driver of the host vehicle who intends to move the host vehicle ahead of the front object and a position in the first driving lane, if it is determined that the distance is less than or equal to the predetermined distance threshold value, or if it is determined that the time is less than or equal to the predetermined time threshold value
See Hatano [0078], “The handover control unit 132 instructs the automated driving control unit 110 to perform shifting from the automated driving mode to the manual driving mode if an operation amount and/or an operation period of at least one operation device out of the operation devices such as the accelerator pedal 70, the brake pedal 72, and the steering wheel 74 exceeds respective thresholds set for the operation amount and the operation period of the operation device, and controls handover (switching).”
The Examiner notes that the occupant operating an operation device (ex. accelerator pedal) to a degree that exceeds the threshold is indicative of “re-entry intention.”
See Hatano [0020], “According to the fifth aspect, since it is considered that the occupant of the vehicle intends to drive the vehicle by performing a manual operation, the vehicle control system respects their intention and successfully implements driving control in which the operation of the occupant of the vehicle is prioritized. 
See Hatano [0058], “ Examples of events include an deceleration event for decelerating the vehicle M, an acceleration event for accelerating the vehicle M, a lane keeping event for causing the vehicle M to travel without departing from the current lane, a lane changing event for changing the lane, an overtaking event for causing the vehicle M to overtake its preceding vehicle, a branching event for causing the vehicle M to change the lane to a desired lane at the branching point or to travel without departing from the current lane at the branching point, and a merging event for accelerating or decelerating the vehicle M on the merging lane for merging with the main lane and then causing the vehicle M to change the lane.
See Hatano [0067], “In addition, when an obstacle, such as a person or a stationary vehicle, is present ahead of the vehicle M on the road as illustrated in FIG. 5D, the action plan generating unit 116 selects the obstacle avoiding mode as the traveling mode. In this case, the path generating unit 118 generates a path by arranging the plurality of expected target locations K such that the vehicle M travels while avoiding this obstacle (object OB).”
See Hatano Figure 5D (annotated) and Figure 7 for lane change and re-entry (shown below) 


    PNG
    media_image2.png
    511
    344
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    551
    259
    media_image3.png
    Greyscale


a controller programmed to control said avoidance supporter not to perform the avoidance support control if the re-entry intention is detected
See Hatano [0013], “According to a seventh aspect, in the vehicle control system according to the sixth aspect, the restraint control unit may perform control to restrain an operation performed by the occupant of the vehicle by applying an operation reaction force to the operation device if the value based on the deviation is larger than the lower-limit threshold and is smaller than or equal to the upper-limit threshold.”
See Hatano [0080], “The restraint control unit 134 then determines whether the estimated path contradicts the action plan generated by the action plan generating unit 116 on the basis of a comparison result obtained by comparing a value based on the calculated deviation with a threshold. The restraint control unit 134 also restrains the handover control unit 132 from performing shifting from the automated driving mode to the manual driving mode if the estimated path contradicts the generated action plan. The action plan is classified at least on the basis of whether lane changing is to be performed. With such a configuration, the path that denies the lane changing action plan is successfully determined as a path that contradicts the action plan.
The Examiner notes that the restrain control unit will only restrain if the occupant operation is between the lower and upper limit thresholds. If the occupant displays re-entry intention by operating to a degree above the upper limit threshold, the restraint control unit will not perform.

Regarding claim 2, Hatano teaches the vehicle control apparatus according to claim 1, wherein:
said controller including the one or more processing circuits is further configured to detect the re-entry intention, on the basis of an acceleration operation of the host vehicle by the driver of the host vehicle after it is determined that the distance is less than or equal to the predetermined distance threshold value, or after it is determined that the time is less than or equal to the predetermined time threshold value.
See Hatano [0051], “Some or all of the units of the automated driving control unit 110, the drive control unit 120, and the switching control unit 130 are implemented as a result of a processor, such as a CPU (Central Processing Unit), executing a program.”
See Hatano [0042], “These systems and devices are connected to one another via a multiplex communication line such as a CAN (Controller Area Network) communication line, a serial communication line, a wireless communication network, or the like.”
See Hatano [0067], “In addition, when an obstacle, such as a person or a stationary vehicle, is present ahead of the vehicle M on the road as illustrated in FIG. 5D, the action plan generating unit 116 selects the obstacle avoiding mode as the traveling mode. In this case, the path generating unit 118 generates a path by arranging the plurality of expected target locations K such that the vehicle M travels while avoiding this obstacle (object OB).”
See Hatano [0078], “ The handover control unit 132 instructs the automated driving control unit 110 to perform shifting from the automated driving mode to the manual driving mode if an operation amount and/or an operation period of at least one operation device out of the operation devices such as the accelerator pedal 70, the brake pedal 72, and the steering wheel 74 exceeds respective thresholds set for the operation amount and the operation period of the operation device, and controls handover (switching).”
The Examiner notes that the occupant operating an operation device (ex. accelerator pedal) to a degree that exceeds the threshold is indicative of “re-entry intention.”
See Hatano [0066], “In addition, when the deceleration mode is selected as the traveling mode by the action plan generating unit 116 (including the case where the preceding vehicle decelerates when the follow mode is carried out), the path generating unit 118 generates a path by setting the interval between the expected target locations K that are to be reached earlier to be larger and by setting the interval between the expected target locations K that are to be reached later to be smaller as illustrated in FIG. 5B. In such a case, the preceding vehicle; a point such as a merging point, a branching point, or a target point; or an obstacle may be set as an object OB. Since a distance between the current location of the vehicle M at the corresponding time point and an expected target location K that is to be reached by the vehicle M later gradually decreases, the drive control unit 120 (described later) decelerates the vehicle M."
See Hatano Figure 5D (annotated) and Figure 7 shown previously.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662